Title: From John Adams to the President of the Congress, No. 1, 11 December 1779
From: Adams, John
To: President of Congress,Huntington, Samuel


     
     El Ferrol, Spain, 11 December 1779. Dupl in John Thaxter’s hand PCC, No. 84, 1, f. 227; docketed: “No. 1 J Adams Esqr original by Capt. Trask from Corunna to Newbury Port, Mass. Bay. Duplicate of Decemb 11th 1779 Original receivd. Recd. May 15. 1780 orig read March 27.” The “original” has not been found. LbC Adams Papers. LbC in JA’s and in Thaxter’s hand Adams Papers; notations: “Recd in Congress Oct. 15. Triplicate.”; by Thaxter: “No. 1.” For a discussion of the presence of two Letterbook copies in the Adams Papers, see part 2 of the Introduction: “John Adams and his Letterbooks” (above).
     John Adams informed the congress of the reason for the emergency landing at El Ferrol, his good treatment at the hands of French and Spanish officials, and the necessity of traveling overland to Paris. He reported on the condition of French and Spanish fleets, Du Chaffault’s appointment as commander of the Brest fleet, and John Paul Jones’ capture of “a Forty four Gun Ship” (the frigate Serapis). Finally, he advised the congress that he did not expect to be able to initiate negotiations for peace soon and dismissed the rumor that Russia and Holland were seeking to act as mediators.
    